Application by Fortement Association, Inc., for reargument of its application, pursuant to subdivision 5 of section 495 of the Judiciary Law, for approval to operate a prepaid legal services plan. Application granted and, upon reargument, approval granted on condition that a New York State not-for-profit corporation be formed and that a committee of not less than 7 nor more than 15 attorneys who are admitted to the Bar in the State of New York be established, which committee will be responsible for the practice of law activities of the corporation. By decision rendered December 19, 1977 this court denied an application by Fortement Association, Inc., a not-for-profit Maryland corporation, for permission to sponsor, organize and operate a prepaid legal services plan on the ground that the nature and organization of Fortement were such that effective disciplinary control could not be maintained (Matter of Fortement Assoc., 60 AD2d 614). In our opinion, the formation of a not-for-profit New York corporation and the establishment of a committee of attorneys who are admitted to the Bar in the State of New York will provide this court with sufficient control. Hopkins, J. P., Latham, Gulotta, Cohalan and Margett, JJ., concur.